UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 21, 2011 (Date of Report/Date of earliest event reported) SENSIENT TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) WISCONSIN (State or other jurisdiction of incorporation) 1-7626 (Commission File Number) 39-0561070 (IRS Employer Identification No.) 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202-5304 (Address and zip code of principal executive offices) (414) 271-6755 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. As previously reported, at its Annual Meeting of Shareholders on April 21, 2011, a majority of Sensient Technologies Corporation's shareholders cast an advisory, nonbinding vote recommending that future advisory, nonbinding shareholder votes to approve the compensation of our executive officers should be held every year.In the related proxy statement, we said that the Board would consider the outcome of this shareholder vote when making its determination regarding how frequently the advisory vote regarding executive compensation will be held in the future. Sensient's Board has decided in light of this vote that the Company will include a shareholder vote on the compensation of executives in its proxy materials at each annual meeting until the next required vote regarding the frequency of shareholder votes on the compensation of executives.Shareholder advisory votes on the frequency of shareholder votes regarding the compensation of executive officers are required to be held at least every six years. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENSIENT TECHNOLOGIES CORPORATION (Registrant) By: /s/ John L. Hammond Name: John L. Hammond Title: Senior Vice President, General Counsel and Secretary Date: July 21, 2011
